DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in this office action, of which claims 1 and 9 are independent claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 nonprovisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No. 10,545,952. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a nonprovisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application # 16/732,170
US Patent No. 10,545,952
Claims 1 and 9, A data processing method comprising: 

receiving, by the application server computer, a first request to perform a prior period adjustment (PPA) for a first tenant in which data values applicable to a time period earlier than a current time period will be modified; 

in response to the first request, identifying a working subset of data from first tenant data in the production database and copying the working subset of data to a calculation database that is separate from the production database, wherein the 

performing the PPA, using the working subset in the calculation database, to result in creating and storing a plurality of result data; 


            while performing the PPA: receiving a second request using the first tenant data in the production database, 
                    performing the second request using the first tenant data in the production database, and updating the replay log; 
















after completing the PPA, transferring the plurality of results to the production database using the replay log.  

Claims 2 and 10, The method of Claim 1, wherein the replay log comprises stored digital data representing a plurality of events, each event comprising a definition.  

Claims 3 and 11, The method of Claim 2, wherein an event of the plurality of events comprises a data deletion event.  

Claims 4 and 12, The method of Claim 3, further comprising: performing the second request by modifying the first tenant data.  



Claims 5 and 13, The method of Claim 1, wherein the working subset of data comprises 4 periods of data that is read-only and cannot be written back to the production database.  
Claims 6 and 14, The method of Claim 1, further comprising sending a notification to one or more entities impacted by the plurality of changes that were made to the first tenant data during transferring, wherein the notification identifies differences represented in the plurality of changes.  
Claims 7 and 15, The method of Claim 1, further comprising: in response to a failure while performing the PPA, identifying a portion of the working subset related to the failure; deleting the portion of the working subset related to the failure; copying the portion of the working subset related to the failure from the production database to the calculation database.  
Claims 8 and 16, The method of Claim 1, wherein the production database comprises two or more databases in different formats.  
Claims 1 and 8,   A data processing method comprising: 

receiving, by the application server computer, a first request to perform a prior period adjustment (PPA) for a first tenant in which data values applicable to a closed time period earlier than an open current time period will be modified, wherein the closed time period was previously processed; 
in response to the first request, identifying a working subset of data from first tenant data in the production database and copying the working subset of data to a calculation database that is separate from the production database, wherein the 

                 performing the PPA, using the working subset in the calculation database, by performing a plurality of same calculations in a same order as when the closed time period was previously processed to result in creating and storing a plurality of result data; 
                while performing the PPA: receiving a second request that uses the first tenant data in the production database; 
                  performing the second request using the first tenant data in the production database; and updating the replay log based on the second request; 
                      in response to a failure: identifying a portion of the working subset related to the failure; deleting the portion of the working subset related to the failure; 
                    copying the portion of the working subset related to the failure from the production database to the calculation database; after completing the PPA, transferring the plurality of result data to the production database using the replay log; 
                    sending a notification to one or more entities impacted by a plurality of changes that were made to the first tenant data during transferring. 




Claims 2 and 9, The method of claim 1, wherein the replay log comprises stored digital data representing a plurality of events, each event comprising a definition. 

Claims 3 and 10, The method of claim 2, wherein an event of the plurality of events comprises a data deletion event. 

   Claims 4 and 11, The method of claim 3, further comprising: performing the second request by modifying the first tenant data. 

Claims 5 and 12, The method of claim 1, wherein the working subset of data comprises 4 periods of data that is read-only and cannot be written back to the production database. 
Claims 6 and 13, The method of claim 1, wherein the notification identifies differences represented in the plurality of changes. 





Part of claim 1






              Claims 7 and 14, The method of claim 1, wherein the production database comprises two or more databases in different formats. 


Claims 1-16 are nonprovisionally rejected on the ground of nonstatutory obviousness-type double patenting for the reasons set forth both below in the claims and above in the previous double patenting rejections.  The claims of the ‘952 US Patent No. anticipate the claims of the Instant Application with minor phrase changes.  Therefore, the claims in the Instant Application are obvious in view of the claims of the ‘952 US patent.  This is a nonprovisional obviousness-type double patenting rejection.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the claims of '170 instant application with the claims of '952 US 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bogrett, US 9330140 B1, (hereinafter “Bogrett”) and in view of Nelson et al., US 20060235773 A1 (hereinafter “Nelson”).

As to claim 1,
Bogrett teaches a data processing method(Bogrett, col. 2 lines 47-48, a method described for managing access to data in a multitenant system) comprising: 
using an application server computer of an application service provider (ASP) (Bogret, Fig. 1A and col. 3 lines 5-45, application server computer 100 system), establishing computerized shared multi-tenant data storage in which tenant data that is associated with a plurality of different tenants of the ASP is stored together in a production database (Bogrett, col. 9 lines 17-31 and abstract, A data processing method comprising using an application server computer, establishing a shared multi-tenant system in which tenant data that is associated with tenants is stored together in a real shared data store system. In Fig. 1 shows an application service provider (ASP) system provide services using application server computer 100. See col. 9 lines 17-24: production data storage unit 125 stores multi-tenant data of customers of an application service provider who owns and operates the system shown in FIG. 1A), 
(Bogrett teaches in col. 3 lines 56-59: the vitual environment 105 which is part of application server computer 100 is programmed to track all actions taken by the tenant for tracking purpose. And tracking is performed on a job by job basis); 
in response to the first request, identifying a working subset of data from first tenant data in the production database and copying the working subset of data to a calculation database that is separate from the production database (Bogrett, col. 9, lines 17-31, The temporary data (i.e., working subset) may be created by actions of the tenant(s), such as during an ETL process, or during execution of SQL queries (i.e., first request). Tenants may be granted read and write authority to temporary data storage unit 130 via functions 120. In one embodiment, data from temporary data storage unit 130 may be written to production data storage unit 125 once the changes and/or data is approved. See also col. 11 lines 41-55),
wherein the working subset comprises a minimum amount of data needed to perform accurate PPA according to a policy associated with the first tenant (Bogrett, col. 9, lines 32-45, The temporary data (i.e., minimum amount of data) may be created by actions of the tenant(s), such as during an ETL process, or during execution of SQL queries. Tenants (i.e., first tenant) may be granted read and write authority to temporary data storage unit 130 via functions 120. In one embodiment, data from temporary data storage unit 130 may be written to production data storage unit 125 once the changes and/or data is approved); 
performing the PPA, using the working subset in the calculation database, to result in creating and storing a plurality of result data (Bogrett, col. 9 lines 32-45, The temporary data may be created by actions of the tenant(s), such as during an ETL process, or during execution of SQL queries. Tenants may be granted read and write authority to temporary data storage unit 130 via functions 120. In one embodiment, data from temporary data storage unit 130 may be written to production data storage unit 125 once the changes and/or data is approved); 
while performing the PPA (Bogrett, col. 7 lines 43-57, functions 120 are programmed to write, or otherwise modify (i.e., performing PPA), data as requested by a tenant only in a non-production database): 
receiving a second request using the first tenant data in the production database (Bogrett, col. 4 lines 9-12, a file is stored on a production database, prod. When a tenant requests to view accessible files, a virtual object, foo, may be returned to the tenant), performing the second request using the first tenant data in the production database (Bogrett, col. 4 lines 9-12, a file is stored on a production database, prod. When a tenant requests to view accessible files, a virtual object, foo, may be returned to the tenant. See also col. 7 lines 43-57, functions 120 are programmed to write, or otherwise modify, data as requested by a tenant only in a non-production database, and the tenant or calling program may be uninformed about where the data is actually stored and/or written), and 
updating the replay log (Bogrett, col. 3 lines 57-63, logging all of the actions taken by the tenant on a job by job basis); 
Even though Bogrett teaches receiving, by the application server computer, a first request (Bogrett, col. 4 lines 10-11, a request to access file stored in the production storage), Bogrett does not explicitly teach receiving, by the application server computer, a first request to perform a prior period adjustment (PPA) for a first tenant in which data values applicable to a 
However, Nelson teaches receiving, by the application server computer, a first request to perform a prior period adjustment (PPA) for a first tenant in which data values applicable to a time period earlier than a current time period will be modified (Nelson, para 0033 and Fig. 3 block 301 represents an adjustment being posted to a historical (i.e., previously closed) period);
after completing the PPA, transferring the plurality of results to the production database using the replay log (Nelson, para 0041, the present invention pertains to configurations to an accounting system that enable a user to go back even multiple years to make an adjustment, wherein the system will essentially run a period-end closing process for each year going forward for that adjustment.  For example, if an expense is entered two years back, the system will illustratively automatically close that expense out to that year as retained earnings and then bring the balance forward for the following year and then for the current year).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bogrett by adding an improved systems to support for adjustments to a historical period after a period-end closing process that has been run. This improved system provides support for posting transactions into historical accounting periods in order to improve the situation such as prematurely triggered before the end of the application fiscal period as taught by Nelson.

As to claims 2 and 10,
(Bogrett, col. 3 lines 57-63, tracking all actions taken by the tenant on a job by job basis).  
As to claims 3 and 11,
The combination of Bogrett and Nelson teaches an event of the plurality of events comprises a data deletion event (Bogrett, col. 5 lines 7-13, SQL function DELETE).  
As to claims 4 and 12,
The combination of Bogrett and Nelson teaches performing the second request by modifying the first tenant data (Bogrett teaches in col. 11-12 lines 59-67 and 1-5:  the function includes any needed programming to access, modify, and/or return the requested data--no further information, such as metadata, is required by the function to execute).  
As to claims 5 and 13,
The combination of Bogrett and Nelson teaches the working subset of data comprises  periods of data that is read-only and cannot be written back to the production database (Bogrett, col. 9 lines 17-30, Typically, tenants do not have direct write capability for production data storage unit 125. Rather, writes to production data storage unit 125 may be authorized once an application, administrator, or other suitable review of the action(s) has been performed. Alternatively, write access to production data storage unit 125 may be granted by one or more functions 120).  
As to claims 6 and 14,
The combination of Bogrett and Nelson teaches sending a notification to one or more entities impacted by the plurality of changes that were made to the first tenant data during (Bogrett teaches in col. 5 lines 28-44: notify the tenant about the additional or unwanted data).  
As to claims 7 and 15, 
The combination of Bogrett and Nelson teaches in response to a failure while performing the PPA, identifying a portion of the working subset related to the failure; deleting the portion of the working subset related to the failure (Bogrett, col. 4 lines 7-27, when a function has not implemented an interface that is needed to process an XSQL query, the XSQL engine 110 includes programming to return an error to the requesting program or tenant) ; copying the portion of the working subset related to the failure from the production database to the calculation database (Bogrett, col. 7 lines 51-57, updates may be copies to an approval workflow for manual review by analysts under control of a workflow processing engine, or processed using review rules or approval rules under program control such as using regular expressions).  

As to claims 8 and 16,
The combination of Bogrett and Nelson teaches the production database comprises two or more databases in different formats (Bogrett teaches in col. 9 lines 17-31: Referring again to FIG. 1A, in one embodiment, production data storage unit 125 is any electronic digital data recording device that is configured to store data according to a set of rules and in any format, such as a flat file, a data store, a database, a data mart, a data warehouse or other storage units).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Haynie et al., (US 20060036448 A1) discloses a system architecture for energy industry trading and transaction management includes a business logic server-based layer and a database layer. The business logic server-based layer includes a parameter-based configuration of at least one business logic service. The business logic service is configurable to enable a deployment of the system to be compatible with a respective business practice of at least one client customer. The at least one business logic service is configured to support energy trading and transaction management and to utilize business rules operable on an event basis for processing via an API at least one of energy trading and transaction management data, including data specific to the at least one client customer. The database layer operatively connects to the business logic layer for storing the data processed by the business logic layer in a database.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




3/26/2021

/NARGIS SULTANA/Examiner, Art Unit 2164